 

Case 3:20-cv-00942-D-BT Document 7 Filed 05/05/20
Case 3:20-cv-00942-D-BT Document 6 Filed 04/21/20

Page 1of 4 PagelD 32
Page 1of3 PagelD 29

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXDSTRICTC

 

DALLAS DIVISION

MICHAEL DISSLER, §
Plaintiff, §
8

V. § No. 3:20-
8
§
K ZOOK, §
Defendant. §

 

 

  

 

by bes Yb: ba COURT

 

 

 

MAGISTRATE JUDGE'S QUESTIONNAIRE TO PLAINTIFF

Plaintiff shall answer each of the following questions in the space

provided for his answer. The answers to these questions shall be verified

under penalty of perjury by Plaintiff on the signature line at the conclusion

of these questions and returned to the United States Magistrate Judge

within thirty (30) days from the date the questions are issued. Failure to

timely return the verified answers may result in a recommendation that the

case be dismissed for want of prosecution.

Signed April 21, 2020.

RY

REBECCA RUTHERFORD
UNITED STATE$ MAGISTRATE JUDGE
 

Case 3:20-cv-00942-D-BT Document 7 Filed 05/05/20 Page 2of4 PagelD 33
Case 3:20-cv-00942-D-BT Document6 Filed 04/21/20 Page 2of3 PagelD 30
QUESTION NO. 1: You name Warden K. Zook in his individual capacity
as the defendant in this case. Have you named Warden Zook as a
defendant solely because he is a supervisor?
ANSWER:
mea Yes

No

QUESTION NO. 2: Are you claiming that Warden Zook personally
participated in the alleged violation of your constitutional rights?

ANSWER:

— Yes

No
Case 3:20-cv-00942-D-BT Document 7 Filed 05/05/20 Page 3of4 PagelD 34
Case 3:20-cv-00942-D-BT Document6 Filed 04/21/20 Page 3of3 PagelD 31

QUESTION 3: If you answered “yes” to Question No. 2, state all facts
regarding your claim that Warden Zook personally participated in the

alleged violation of your constitutional rights. Be specific.

ANSWER:
As Be Wavien, She ova sees aff cpeational
aspects hey ar Sea GOV te KCl. She 15
piare that fhe dened heft is. wrest feed
be And s SL Aj ef of A Se} a Ag defi] heeds,
Kipuses t Peri mind he Lhidf, denrs - Ly Dees
fir f WNC we PYfler by A/S Wy Livafl hifi S And .
Isard tn LVI Yew Sf rafes “Ak de! ¢ hogy /N4 IYO if ale

VERIFICATION th Pap, Lv yah 54 tiyrtuf, WLfres GS
LIAIGD ED .

 
  

STATE OF TEXAS | )
COUNTY OF Di VG )

I understand that a false statement or answer to any question in this
cause of action will subject me to penalties for perjury. I hereby declare (or
certify, verify or state), under penalty of perjury, that the foregoing answers
are true and correct. (28 U.S.C. § 1746).

SIGNED on this _>4 — Le day of A prs L , 2020.
Mbad Abe

Plaintiff
 

Case 3:20-cv-00942-D-BT Document 7 Filed 05/05/20 Page4of4 PagelD 35 ~

matt, fo -t PY con .
Name M1 Lh. Md jf: D 2) LEV
Reg. No. BSZLY - CYS
FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 9000

Seagoville, TX 75159-9000

ae ee sjalfip lft]

PRORTH TEAS. T oc BS

     

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK
NORTHERN DISTRICT OF TEXAS
1100 COMMERCE - ROOM 1452
DALLAS, TX 75242-1495

OFFICIAL BUSINESS

   
 

24a 4

it

  

Hie

Felebebasll [pple fpeglfied ladys

[er

puff]

  

t
